 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD• Micronesian Telecommunications Corporation andInternational Brotherhood of Electrical Work-ers, Local 1357, Petitioner. Case 37-RC-271714 December 1984DECISION AND DIRECTION OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER-'Upon a petition filed under Section 9(c), of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Thomas W. Cestare on 5, 6,and 7 January 1983. On 8 March 1983 the RegionalDirector, for Region 20, pursuant to Section102.67(h) of the Board's Rules and Regulations andStatements of Procedure, transferred this proceed-ing to the Board for decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.The Board has considered the entire record' inthis case, including the posthearing briefs2 of theEmployer and the Petitioner.The primary issues in this case involve theBoard's statutory jurisdiction and its exercise ofdiscretionary jurisdiction over an employer doingbusiness in the Northern Mariana Islands. For thereasons set forth below, we find that the Board hassuch statutory jurisdiction and that it effectuatesthe policies of the Act to assert jurisdiction overthis Employer.The Employer, a Northern Mariana Islands cor-poration with its principal office at Gualo Rai,Saipan, is engaged in providing interisland tele-phone services and worldwide telecommunicationsand telex services. The parties stipulated at thehearing that in the preceding 12 months the Em-ployer had gross revenues in excess of $1 millionand received revenues in excess of $50,000 directlyfrom the United States, the territory of Guam, andforeign countries.The Employer has requested oral argument That request is denied asthe record and the briefs adequately present the issues and the positionsof the parties2 The Employer's motion to strike appendices A through D of the Pe-titioner's brief is denied Appendices A through C were apparently at-tached as a convenience to the reader of the record since they are thetexts of a Federal Statute, Presidential proclamation, and portions of acongressional hearing, all of which constitute appropriate cites in thebrief Appendix D is a summary of most of the Petitioner exhibits re-ceived at the hearing and the transcript pages on which they were asser-tedly received, there is nothing in the appendix not ascertainable from areading of the transcriptThe grouping of about 15-19 islands in the SouthPacific known as the Northern Mariana Islandswas, together with several other island groupings,3entrusted by the United Nations to " the 'UnitedStates to administer after World War II. The over-all trust, informally known as Micronesia, has beenknown as the Trust Territory of the Pacific Islands(TTPI). Pursuant to a trusteeship agreement ap-proved by the United Nations Security . Counciland the United States Government,4 the UnitedStates exercises powers of administration, legisla-tion, and jurisdiction over the TTPI.3 The UnitedStates is also obligated thereunder to "[foster thedevelopment of such political institutions as aresuited, to the trust territory" and "promote the de-velopment of the inhabitants of the trust territorytoward self-government or independence, as maybe appropriate to the particular circumstances ofthe trust territory and its people and the freely ex-pressed wishes of the peoples concerned" giving"due recognition to the customs of the inhabitantsin providing a system of law for the territory."6The trusteeship remains in effect. The trusteeshipagreement may only be terminated upon motion ofthe United States and approval of the United Na-tions Security Council. The United States has ap-parently taken the position that it will not seek ter-mination of the trusteeship until the status of allisland groupings is resolved.7 To date, the status ofat least one island grouping remains unresolved:6Nonetheless, in 1972 the United States beganseparate negotiations on future political status withrepresentatives of the Northern Mariana Islands.Those negotiations culminated in 1975 in the sign-ing of a covenant to grant commonwealth status tothe Northern Mariana Islands. The Covenant wassubsequently endorsed by the legislature of theNorthern Mariana Island, approved by a vote of3 Those groupings Include the Federated States of Micronesia (Kosrae,Yap, Ponape, and Truk districts), the Marshall Islands. and Palau4 Trusteeship Agreement for the Former Japanese Mandated Islands, 2April-18 July 1947, United States†United Nations, 61 Stat 3301,TIAS No 1665, 8 LINTS 1895 Art 3 of the agreement states that the United States may apply tothe trust territories, subject to any modifications it may consider desira-ble, "such laws of the United States as It may deem apropriate to localconditions and requirements"Art 9 of the Agreement states that the United States "shall be entitledto constitute the trust territory into a customs, fiscal, or administrativeunion or federation with other territories under United States jurisdictionand to establish common services between such territories and the trustterritory where such measures are not inconsistent with the basic objec-tives of the International Trusteeship System and with the terms of thisagreement"6 Trusteeship Agreement. supra at art 6Willens and Siemar, The Constitution of the Northern Mariana IslandConstitutional Principles and Innovation in a Pacific Setting, 65 Geo L J1373, 1383 at fn 40 (1977)8 See Matter of Bowoon Samgsa Co, 720 F 2d 595, 600 (9th Cir 1983),regarding the status of Palau273 NLRB No. 56 MICRONESIAN TELECOMMUNICATIONS355the inhabitants of the Northern Mariana Islands,and enacted into law by the U.S. Congress.9 -Although the trusteeship continues, most of theCovenant's provisions are currently in effect," in-cluding those pertinent here. Thus, while theNorthern Mariana Islands will become a self-gov-erning commonwealth known as the "Common-wealth of the Northern .Mariana Islands" in politi-cal union with and under the sovereignty of theUnited States only. on termination of the Trustee-ship Agreement,' the United States may currently"enact legislation in accordance with its constitu-tional processes which will be applicable to theNorthern Mariana Islands, but if such legislationcannot also be made . applicable to the severalStates the Northern Mariana Islands must be specif-ically named therein for it to become effective inthe Northern Mariana Islands."12In article V of the Covenant, there is a formulafor determining the applicability of Federal laws inthe Northern Mariana Islands. At section. 502, it isstated:(a) The following laws of the United States inexistence on the effective date of this Sec-. tion". and subsequent amendments to suchlaw's will apply to the Northern Mariana Is-lands, except as otherwise provided in thisCovenant.Thereafter, in paragraph (1), there are specific lawsmade applicable, including one particular section ofthe Social Security Act. Then, paragraph (2) makesapplicable those laws hot described in paragraph(1) which are applicable to Guam and which are ofgeneral application to the several States. Finally,paragraph (3) generally makes applicable thoselaws not described in paragraphs (1) or (2) whichare currently applicable to the TTPI.At section 503, the Covenant specifies certainlaws not presently applicable to the TTPI whichwill not apply to the Northern Mariana Islandsexcept in the manner and to the extent made appli-9 Joint Resolution Approving the "Covenant to Establish a Common-wealth of the Noi-thern Manana Islands in Political Union with theUnited States of America" (herein called the Covenant), 24 March 1976,Pub L 94L241, 90 Stat 263, reprinted in 48 U S C • 1681 notes† Certain Covenant provisions became effective on approval of theCovenant by the United States, by the legislature of the Northern Mari-ana Islands and the inhabitants of the Northern Mariana Islands Certainother provisions became effective on 9 January 1978 upon proclamationby the President of the United States Covenant, art X, sec 1003, Procla-mation No 4584, Constitution of the Northern Mariana Islands, 42 F R56593 (1977), reprinted in 48 U S C • 1681" Those Covenant provisions related to citiienship and nationality,which entitle TTPI citizens domiciled in the Northern Mariana Islands tobecome United States citizens, will become effective on termination ofthe Trusteeship Agreement and the establishment of the Commonwealthof the Northern Mariana Islands.12 Covenant, art I, sec 105'3 The effective date of this section was 9 January 1978cable by Congress after termination of the Trustee-ship Agreement. Among exclusions are the mini-mum wage provision of the Fair -Labor StandardsAct as it pertains to private employers and employ-ees." The National Labor Relations Act is notmade inapplicable under this provision.At section 504, the COvenant provides for Presi-dential appointment of a commission on Federallaws. The commission Will survey United Stateslaws and make recommendations to the UnitedStates Congress about which laws now applicableto 'the Northern Mariana Islands should be madeinapplicable, which_ laws now inapplicable shouldbe made applicable, and the extent and manner ofapplicability or inapplicability. The commission'sfinal report and recommendations are due within 1year after the termination of the TrusteeshipAgreement..United States judicial authority within theNorthern Mariana Islands is set forth in article IVof the Covenant which became effective 9 January1978. That article provides for the establishment ofa "District Court for the Northern Mariana Is-lands," which has the same jurisdiction as a districtcourt in the _United States." The article also pro-vides that, the Northern Mariana Islands will con-stitute a part of the same judicial district as doesGuam, currently the Ninth,Cirbuit.We note particularly, with regard to the applica-bility of Federal laws within the Northern MarianaIslands, that the legislative history of the Cov-enant's enactment indicates that while the formulaof Federal law applicability "does not make theNorthern -Mariana Islands' into a territory or pos-session of the United States prior to fermination ofthe trusteeship Agreement[, i]n many instances,however, the Northern Mariana Islands will betreated as if it were a territory or possession of theUnited States prior to termination, for many lawsapplicable to Guam because it is a territory or pos-14 The legislative history of the Covenant's enactment clearly indicatesthat while the minimum wage ,provisions of the Fair Labor StandardsAct were made inapplicable, that Act's other provisions, including thosedealing with such matters as overtime pay ind maximum hours, are appli-cable under the formula for applicability of Federal laws To Approvethe Convenant to Establish a Commonwealth of the Northern MarianaIslands and for Other Purposes, hearing on H J' Res 549, H J Res 550,and H J Res 547 before the Subcommittee on Territorial and Insular Af-fairs of the House Committee on Interior and Insular Affairs, 94th Cong ,1st Sess 643 (1975) (section-by-section analysis), hearing on H J Res 549before the Subcommittee on General Legislation of the Senate Commit-tee on Armed Services, 94th Cong , 1st Sess 149 (1975) (questions andanswers)'5 One exception is that in cases arising under the United States Con-stitution; treaties, or laws, the Northern Marianas district court will havejurisdiction regardless of the sum or value of the matter in controversyCovenant, art IV, sec 401, 402 Further, the Covenant provides that theNorthern Marianas district court may have jurisdiction over some localcases 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDsession will become applicable to the NorthernMariana Islands."16The Employer argues that the Board is preclud-ed from exercising statutory jurisdiction because ofthe current political status of the Northern MarianaIslands•a unique status as part of a trust territoryunder United States administration but not a "terri-tory" under the sovereignty of the United States.We recognize the "unique political relationshipbetween the Northern Mariana Islands and theUnited States."" Nonetheless, we mist be guidedby whether Congress'8 clearly expressed its affirm-ative intention of applying the National Labor Re-lations Act to the Northern Mariana Islands." Inour view, the formula for applicability of Federallaws contained in the Covenant and enacted byCongress is a clear expression of Congress' affirma-tive intention to apply the National Labor Rela-tions Act, among other Federal statutes, to theNorthern Mariana Islands.2† This view is support-ed by the fact that the Covenant specifically ex-cluded from applicability certain Federal laws, orportions thereof including certain provisions of theFair Labor Standards Act, but did not specificallyexclude from applicability the National Labor Re-lations Act or any portion thereof. Further supportis found in the legislative history's indications of aliteral reading of the Covenant's applicability for-mula. Accordingly, we find that the Board has stat-utory jurisdiction over employers located in theNorthern Mariana Islands who satisfy our jurisdic-tional standards, as do the operations of the Em-ployer involved here.Further, considering congressional enactment ofthe Covenant, as well as a variety of other factors,we are unable to discern a basis for using our dis-cretionary power and declining to exercise ourstatutory Jurisdiction to the fullest extent.16 Hearing on H J Res 549, H J Res 550, and H J Res 547 beforethe Subcommittee on Territorial and Insular Affairs of the House Com-mittee on Intenor and Insular Affairs, supra at 640 (section-by-sectionanalysis), see also Rep No 94-433 to accompany H J Res 549, 94thCong , 1st Sess 77 (1975)" Commonwealth of the Northern Mariana Islands v Atahg, 723 F 2d682, 684 (9th Cif 1984)18 For a discussion of Congress' ultimate authority over Trust Terri-tory governance, the authority of Congress vis-a-vis the Covenant andsome effects of congressional enactment of the Covenant, see Sablan Con-struction Co v Government of the Trust Territory of the Pacific Islands, 526F Supp 135, 139-141 (1981)19 McCulloch v Sociedad Nacional de Manneros de Honduras, 372 U S10, 21-22 (1962), Benz v Compama Nawera Hidalgo, SA , 353 U S 138,147 (1956)20 In reaching this conclusion, we have not discounted the possibilitythat Congress may, at some future time, determine that the Act, or anyportion of the Act, is inapplicable to the Northern Mariana Islands eitherat the recommendation of the Covenant-established commission on Fed-eral Laws or based on its own Judgment We do not, however, believethat the creation of the commission negates the affirmative intention ofthe applicability formula, nor do we believe that it is productive to spec-ulate about possible congressional action in light of Congress' existing in-tentionWe note _ the following factual characteristicsabout the Northern Mariana Islands. Their totalpopulation is approximately 17,000 with 87 percentresiding on the largest island, Saipan, and almost allof the remaining inhabitants residing on the nextlargest islands, Tinian and Rota. Saipan is the gov-ernmental and commercial center of the islands.There is not a substantial United States militarypresence in the Northern Mariana Islands at thistime. According to data submitted by the Petition-er, the government sector of the economy accountsfor more than 40 percent of all employment. Thelargest portions of the private sector appear to beservice industries (including tourism, _propertyrental, and auto repair), retail merchandising, andconstruction and construction supply. Agricultureremains the primary land use on Rota. Geographi-cally, culturally, and ethnically, the Northern Mari-ana Islands are closely related to Guam,21 overwhich the Board has specifically asserted junsdic-tion.22 Guam, which is 3792 miles from Honolulu,is the southernmost and largest island of the archi-pelago known as the Mariana Islands; it is approxi-mately 45 miles from Rota, 135 miles from Tinian,and 150 miles from Saipan, which is about 3927miles from Honolulu. There is regular air servicefrom Honolulu to Saipan and from Guam, to Saipanand Tinian and some air service at least to Rotafrom Saipan. There is scheduled shipping betweenthe West Coast and Saipan and scheduled bargeservice from Guam to Saipan with calls at Tinianand Rota as required. The dominant ethnic groupin the Northern Mariana Islands•the Chamorros-is of the same origin as the people of Guam. Whileabout two-thirds of the Northern Mariana Islandersspeak Chamorro, English is the primary languageand is used in the courts and taught in the schools.Considerations which have persuaded the Boardto decline to assert jurisdiction over businesses inthe Panama Canal Zone, Wake Island, and DiegoGarcia do not exist here. Thus, in Contract Services,202 NLRB ,862,` (1973), the Board declined to assertits statutory jurisdiction in the Panama Canal Zonebecause there were at the time ongoing negotia-tions about the scope and effect of United Statespresence there. Here, in contrast, negotiationsabout the status of the Northern Mariana Islandshave concluded and resulted in an approved con-venant setting forth the terms of the relationshipbetween the Northern Mariana Islands and theUnited States. In Facilities Management Corp., 202NLRB 1144 (1973), the Board declined to assert ju-21 See Willens and Siemer, The Constitution of the Northern MarianaIslands. Constitutional Principles and Innovation in a Pacific Setting, 65Geo L J 1373, 1375 (1977)22 RCA Communications, Inc, 154 NLRB 34 (1965) MICRONESIAN TELECOMMUNICATIONS357risdiction over an employer engaged in mainte-nance and repair services for the Air Force onWake Island, a 2-1/2-square-mile island in the Cen-tral Pacific on which there is only an Air Forcebase, there are no permanent residents, and towhich there is no access without Air Force perthis-sion and no scheduled air or water carrier service.In finding that it would not effectuate the purposesof the Act to assert jurisdiction, the Board empha-sized the absence of local permanent residents, theremoteness of the island, the difficulty of access,and the absence of anything other than a militaryinstallation. Here, while the Northern Mariana Is-lands are at least as distant as Wake Island, theyare proximate to Guam and are not difficult ofaccess either because of transportation or entrylimitations. Nor is a local permanent population orprivate industry lacking here. Finally, in OffshoreExpress, Inc., 267 NLRB 378 (1983), the Board de-clined to assert jurisdiction over a naval contractorwho was providing crew boat service and- operat-ing two Navy-owned vehicles in the lagoon atDiego Garcia. Among the factors stressed by theBoard were once again the difficult access, restrict-ed to military transportation and generally militarypersonnel, the Employer's limited operation, andthe fact that the island is under foreign sovereign-ty. Here, the Employer's operation is not similarlycircumscribed and, while the Northern Mariana Is-lands are still under the trusteeship, the relationshipto the United States has been formalized and the is-lands are not under foreign sovereignty. Accord-ingly, we shall .assert jurisdiction over the Employ-er here.Having asserted jurisdiction over the Employer,we now proceed to the issues of unit inclusion andexclusion. The parties have agreed that all full-timeand regular part-time employees on the island ofSaipan, excluding supervisors,23 managerial em-ployees, professional employees, confidential em-ployees and guards and watch-persons as defined inthe Act, are to be appropriately included in theunit found. The Petitioner also seeks to includefull-time and regular part-time employees on the is-lands of Rota and Tinian. while the Employermaintains that they should be excluded as manage-rial employees or because they do not share a com-munity of interest with other employees. The Em-ployer also maintains that the service order admin-istrator should be excluded as a managerial em-23 The parties stipulated that the following individuals are excludedfrom the unit as supervisors Edward Takahashi, general manager, DukeSilva, service manager, Diane Guerrero Villagomes, department headsecretary, Vicenta Teregeyo, chief overseas operator, P. Pangelinan,inside plant supervisor, and Mariano Falig, outside plant supervisor Theparties also stipulated that Andy Tudela, plant accounting administrator,was to be permitted to vote subject to challengeployee, that the personnel administrator should beexcluded as a managerial or confidential employee,and that the transmission supervisor, chiefoperator/communication center, account supervi-sor, billing administrator, and traffic settlement ad-ministrator should be excluded as supervisors. Fi-nally, the Employer alternatively contends that thebilling administrator should be excluded as a mana-gerial employee.The Employer employs one person each on theislands of Rota and Tinian, referred to as MTCrepresentatives. Their duties involve service andclerical work•accepting appliCations for serviceand issuing and collecting bills•as well as installa-tion of telephones and cables and routine mainte-nance on telephones, central office equipment, andcables. The MTC representative on Rota has onoccasion attended meetings on Rota of the PortAuthority in place of the Employer's general man-ager; his attendance at those meetings serves apublic relations function. In terms of administrativeduties, they may recommend to the billing adminis-trator on Saipan, in accordance with establishedpractice, that customers' service be discontinuedand they may negotiate billing schedules whichmust be cleared through the Saipan main office.The MTC representative on Rota has recommend-ed cable extension locations based on feedbackfrom customers and knowledge of the area, but hedoes not .engage in long-range planning. They donot directly supervise any employees; when crewscome from Saipan to do major cable installation,the crews are accompanied by a stipulated supervi-sor or are sufficiently trained to do the work inde-pendently. The MTC representatives have nothingto do with the formulation or determination ofmanagement policies that directly affect employ-ment relations, such as pay rates, fringe benefits,and other conditions of employment.Based on the above and the record as a whole,we find that the MTC representatives are not man-agerial employees as they are not involved in theformulation, determination, and effectuation ofmanagement policies by expressing and making op-erative decisions of the Employer nor do they havediscretion independent of the Employer's estab-lished policies.24 We also find that they share suffi-cient community of interest with other unit em-ployees" to warrant their inclusion in the unit.Their work duties involve a combination of theduties of different classifications of unit employees.24 See Simplex Industries, 243 NLRB 111 (1979), Textron, Inc , 219NLRB 384 (1975)25 Among those included in the unit are employees who install, main-tain, and repair cables, teleithones, and other equipment, operators, andoffice clerical employees 358DECISIONS OF NATIONAL •LABOR RELATIONS BOARDThey are paid at the same level as combinationtechnicians, a classification of employees includedin the unit, and receive the same general fringebenefits as unit employees on Saipan. It appearsthat additional benefits they receive are_ a functionof their being the only Employer employees on therespective islands; thus, they. live rent free in facili-ties leased by the Employer which also serve as of-fices and equipment storage areas and they havefull-time use of pickup trucks because they are oncall at all times whereas combination technicianson Saipan have use of trucks only when they .areworking or on call. Their regular work hours aresimilar to those of other unit employees except fortheir full-time on-call status, they are required' tofill out timesheets. They may work overtime with-out prior permission in an emergency situation butthey are otherwise expected to obtain authoriza-tion. They are directly supervised by the servicemanager who is in charge of all inside plant, out-side plant, transmission, and service, operations.The MTC representatives submit weekly reportson their activities and meet monthly on Saipanwith the service manager, the inside and outsideplant supervisors, and the transmission supervisor.Inasmuch as the MTC representatives have similarjob functions and other terms and conditions ofemployment with unit employees and inasmuch asthey are part of the Employer's overall provisionof communication service on the three islands, weshall include them within the unit found here.The service order administrator has the primaryresponsibility of maintaining all customer records.She also receives applications for service, prepares-service orders, coordinates the installation of serv-ice, disseminates information for billing, and up-dates the telephone directory. She decides whetherto refer requests for expedited service to the gener-al manager, who will himself then make a determi-nation. She has made suggestions concerning proc-essing of service orders and information to be pro-vided to customers, which suggestions were adopt-ed after discussion with the general manager. Shedoes not establish or have† input into Employerpolicies concerning employees' wages, hours, orterms and conditions of employment. She does notexercise any discretion regarding the formulation,termination, or effectuation of employment policies.She is supervised directly by the general manager.She works the same hours as other employees atthe headquarters' office. She is paid according tothe administration wage schedule which also ap-plies to some stipulated supervisors. While thatwage schedule does provide for higher wages atthe higher step levels than the 'wage schedule ap-plied to most of the unit employees at the low andmidrange step levels, the wage rates are commen-surate with those paid to some unit employees. Wefind that her duties and administrative responsibil-ities do not meet the standards for managerialstatus; it does not appear that the service order ad-ministrator formulates policies or uses her discre-tion -independent of established; 'company policies.See L & S Enterprises, 245 NLRB 1123, 1126(1979). We therefore find that she is appropriatelyincluded in-the unit.The personnel administrator has the followingduties: receiving employment applications, insuringthey are complete; recording her impression of ap-plicants' appearance, and checking references; ex-plaining new policies to employees; conducting exitinterviews with employees; recording and monitor-ing vacation and sick pay entitlement; advising su-pervisors of the time for employee appraisals; com-pleting paperwork on personnel changes; keepingdocuments on immigrant laborers; preparing no-tices of job vacancies; and generally maintainingemployee personnel files. The personnel administra-tor neither formulates nor determines employmentpolicies; she was described by the general manageras the "administrator" insofar as she may describeexisting- policies to employees or supervisors. Onone occasion, she suggested to the general managerthat the preexisting policy concerning bereavementleave be followed; her suggestion was adopted. Shesupervises no employees; she cannot hire, fire, dis-cipline, or evaluate nor can she recommend thoseactions or work' assignments, transfers, or promo-tions. Her involvement in the actual hiring of em-ployees appears limited to screening applicationsfor those that match the qualifications of a vacancyand, on occasion, calling the general manager's at-tention to an aPplication that reflects outstandingcredentials or skills. She is not involved in handlingemployee complaints through any formalized griev-ance procedure.-The general manager's letters and documents are-typed by the department head secretary, a stipulat-ed supervisor. The personnel administrator doesher own typing.The personnel administrator has her own office,is paid according to the same wage schedule as theservice order administrator, and receives the samefringe benefits as all the unit employees.'† We find based on the above -and the record as awhole that the personnel administrator is neither amanagerial nor a confidential employee. See, e.g.,Washington Post Co., 254 NLRB 168, 191-192(1981). With regard to managerial status, her dutiesadmittedly do not involve the formulation or deter-mination of management policies; and we do notview the one adopted suggestion she made con- MICRONESIAN TELECOMMUNICATIONS -359cerning bereavement policy to be a compellingmanifestation of managerial status. Further, the evi-dence does not demonstrate that she has substantialdiscretion to act independently of established poli-cies; rather, it appears that she serves primarilyroutine clerical, informational, and secretarial func-tions.With regard to confidential status, we note thatthe Employer's focus in asserting this position isupon the personnel administrator's access to em-ployee files and payroll rate information. However,the fact that the personnel administrator has accessto personnel files and is aware of pay rates and per-sonnel changes has not been held to be sufficient toconfer confidential employee status.26 We shalltherefore include the personnel administrator in theunit found appropriate here.27The transmission supervisor is responsible for theinstallation and maintenance of all record serviceson Saipan, i.e., teletype services, telex services, andspecial circuits. He reports directly to the servicemanager and appears from the Respondent's tableof organization to be at the same administrativelevel as the inside and outside plant supervisors,both of whom are stipulated supervisors. He meetson a daily basis together with the service managerand the inside and outside plant supervisors to dis-cuss work to be done. In 1981, he was responsiblefor the work of three equipment technicians. Sinceabout March 1982, he has worked with only oneequipment technician who is his coequal in skilllevel, although at the time of the hearing the Em-ployer anticipated filling an equipment technicianvacancy. The transmission supervisor has inter-viewed applicants and has effectively recommend-ed the hire of two employees. He has authority toissue verbal and written warnings to employeeswith whom he works although he has not done so.He has also never promoted, suspended, or dis-charged an employee. He has performed annualwritten appraisals of the employees with whom hehas worked. He also is responsible for grantingovertime to employees with whom he has workedand for reviewing their timecards. His wage rate isat least 20 cents per hour higher than that of hissubordinate. While the evidence about the transmis-sion supervisor is sparse, we are persuaded that hiseffective recommendations of hire together withhis appraising functions and authority to issue26 Washington Post Co, supra at 192, Los Angeles New Hospital, 244NLRB 960, 961 (1979), Mid Allegheny Corp. 233 NLRB 1463, 1464-1465(1977)27 At the hearing, the Employer suggested that the personnel adminis-trator may be a supervisor within the meaning of the Act It did notargue this position in its brief Nonetheless, it is clear that the personneladministrator possesses none of the inclicia of supervisory statuswarnings are such indicia of supervisory status asto warrant his exclusion from the unit on that basis.The chief operator communications center over-sees the. operations of the cdmmunications center'and the work of the five telex operators who re-- ceive messages from throughout the trust territoriesto retransmit to points throughout the world, loglong-distance calls, and receive at a counter cus-tomer payments for telephone services. She doesnot regularly work as an operator herself; she gen-- erally fills in during absences or emergencies. Shehas a separate office and spends a substantialamount of her time reviewing documents concern-ing long-distance calls and financial payments andmonitoring the operators at work; she prepares aweekly report of all transactions occurring at thecommunications center including the amount ofmoney received and the number of messages trans-mitted.The chief operator communications center re-ports directly to the general manager. She has notbeen called upon to interview employees and hasrecommended neither hire nor discharge of em-ployees, although the general manager asserts thatshe has the authority to do so. She sets the five op-erators' schedules, reviews and initials their time-sheets, determines when the operators work over-time, and has authority to permit employees toleave work early. She prepares written appraisalsof the operators which are used to determinewhether they receive raises and the amounts ofwage increases. She has authority to recommendpromotions but has not done 'so; she has chosenthat two employees be transferred after the generalmanager made a decision to effect a transfer. Shehas authority to issue verbal and written warningsto employees and she has given at least one em-ployee an oral reprimand, In light of the above,and particularly what we find to be her responsibledirection of the work of the operators, her author-ity to discipline employees, and her authority to ef-fectively recommend their wage increases andtransfers, we find that she is a supervisor within themeaning of the Act.The account supervisor's primary function is toaccount for and 'report the Employer's financialdata. She spends approximately 75 percent of hertime engaged in that function. Her remaining timeis spent directing the work of the accounting clerksand collection clerks and generally overseeing thework of the billings administrator, traffic settlementadministrator, and plant accounting administra-tor." She has interviewed and effectively recom-28 Both the billings administrator and the traffic settlement administra-tor are contested positions and are discussed below As stated above, theContinued 360DECISIONS OF NATIONAL- LABOR RELATIONS BOARD'mended the hire of several employees. She has au-thority to recommend the discharge of employeesbut has not exercised that authority. She has theauthority to discipline employees; she has issuedboth oral and written warnings. She performs ap-praisals for those employees whose work she di-rects as well as for those whose work she oversees,and she has effectively recommended at least onemerit increase. She has authority to approve vaca-tion requests and to approve absences. She has au-thority to grant overtime. She reviews employeetimecards.She is paid 25 cents per hour more than the nexthighest paid individual in the department.. In viewof the account supervisor's effective recommenda-tion of hire, actual discipline of employees, and re-sponsible direction of employees in the accountingdepartment, we find her to be a supervisor withinthe meaning of the Act.The duties of the billing administrator includeputting all new . accounts into a customer masterfile, posting all payments made to those accounts,accepting credit card applications and issuingcredit cards,. and handling customers' billing ques-tions. The billing administrator reports to the ac-count supervisor. The billing administrator workswith one other employee, an accounting clerk. Sheinitially assigns work to the accounting clerk anddirects the accounting clerk if there is a change inwork priorities. She participated in the interview ofthe current accounting clerk and discussed her ap-proval with the account supervisor who made thedirect hiring - recommendation to the general man-ager. She filled out an appraisal for the former em-ployee in the accounting clerk position, which ap-praisals affect determination of employee raises; sheis responsible for appraising the current employeein that position after a year of employment. Shehas authority to permit the accounting clerk towork overtime. She has authority to issue verbaland written warnings and recommend discharge al-though she has not exercised that authority.She works in the accounting departments' openarea with the accounting clerks. She is a senior em-ployee and is paid at the maximum level of the ad-ministration wage schedule such that her wage isapproximately $3 more per hour than that of theaccounting clerk.While the evidence presented with regard to thebilling administrator is somewhat sketchy, andwhile she is asserted to supervise one employee inparties agreed that the plant accounting administrator would be permittedto vote subject to challenge, there is no record evidence concerning thestatus of the individual in that positiona rather small accounting department, we are per-suaded that the evidence shows that she responsi-bly directs the work of the accounting clerk andhas affected and may affect that employee's termsand conditions of employment. Accordingly, weshall exclude her from the unit as a supervisor.29The traffic settlement administrator is responsiblefor the accounting of all toll calls and settlementsbetween the various carriers, including long-dis-tance telephone calls and telex and telegraph serv-ices. He oversees the work of two clerks, one ofwhom reviews all toll tickets for accuracy and timechanges and enters the information into a computerand the other of whom performs the Same dutieswith telei and telegraph information. He makessure their work is correct and completed in atimely fashion. He has the authority to recommendhiring and discharges and to discipline employeesbut he has not exercised that authority. He did ef-fectively recommend that one of the current clerksbe transferred into the department based on hisknowledge of her capabilities. He also effectivelyrecommended that one of the clerks be replacedduring 'a leave of absence. He authorizes overtimefor the clerks, reviews their timecards, and sched-ules their vacations. He also performs appraisals onthe two clerks. He has his own office next to thatof the general manager.. Based on the above and the record as a whole,and like our decision with respect to the billing ad-ministrator, we are convinced that the traffic settle-ment administrator responsibly directs the work ofthe clerks who are responsible to him and- has theauthority to affect and has affected their terms andconditions of employment. Accordingly, we findhim to be a supervisor within the meaning of theAct and excluded from the unit. -We therefore find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of theAct:All full-time and regular part-time employeesof the Employer on the islands of Saipan, Rota' and Tinian, but excluding managerial employ-ees, professional employees, confidential em-ployees, supervisors, guards and/or watch-per-sons as defined in the Act.. [Direction of Election omitted from publication.]" The Employer alternatively maintained that the billing administratorwas a managerial employee because she recommended a policy for con-tacting customers before their service was disconnected for nonpaymentand because she can routinely set up a customer payment plan if theamount owing is nominal These facts do not support a finding of mana-gerial employee status